                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION

HOLLANDA CONLEY,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )        NO. 1:19-cv-00093
                                                 )
ANDREW M. SAUL,                                  )        JUDGE CAMPBELL
Commissioner of Social Security,                 )        MAGISTRATE JUDGE HOLMES
                                                 )
          Defendant.                             )


                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

23), which was filed on January 14, 2021. Through the Report and Recommendation, the

Magistrate Judge finds the decision of the Social Security Administration denying Plaintiff’s claim

for benefits is supported by substantial evidence, and recommends Plaintiff’s Motion For

Judgment on the Administrative Record (Doc. No. 16) be denied. The Report advised the parties

that any objections must be filed within 14 days of service. On January 19, 2021, Plaintiff filed a

motion (Doc. No. 24) requesting an extension to time, until February 27, 2021, in which to file

objections. By Order (Doc. No. 25) entered that same day, the Court extended the deadline for

objections until February 19, 2021. As of the date of this Order, however, no objections have been

filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, the decision of the Social Security Administration is

AFFIRMED, and Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 16) is

DENIED.




     Case 1:19-cv-00093 Document 26 Filed 03/02/21 Page 1 of 2 PageID #: 627
       This action is DISMISSED, and the Clerk is directed to close the file. This Order shall

constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2




    Case 1:19-cv-00093 Document 26 Filed 03/02/21 Page 2 of 2 PageID #: 628
